El Juez Asociado Señoe Texidob,
emitió la opinión del tribunal.
Para fijar los Redros en este caso, pueden tomarse textual-mente las palabras del recurrente en parte de su moción esta-bleciendo el recurso gubernativo.
“El quince de agosto de mil novecientos veinte y siete, falleció en la ciudad de Gujan (Francia) el Sr. José Manuel Juan Bautista Ramón de la Santísima Trinidad Berrizbeitía, bajo testamento que otorgara en la ciudad de Burdeo's el dieciocho de noviembre de mil novecientos diez y seis en el que legó la totalidad de su fortuna a su esposa Juana" Dussaut, disponiendo que a la muerte de ella pasase a su hijo Alejandro Rene, quien no tendría intervención alguna en dicha herencia durante la vida de su esposa.
“Por un documento firmado en Burdeos ante el notario Henry Lefay, Alejandro René Berrizbeitía declaró consentir las disposicio-nes testamentarias de su padre, dando su consentimiento para que su señora madre gozase de la herencia en la forma dispuesta, sin re'serva.
“Presentados estos documentos en el Registro de la Propiedad de San Juan, Sección Primera, fueron inscritos sin obstáculos, pero haciendo constar el defecto subsanable de no expresarse que Alejandro René Berrizbeitía fuera el único hijo del testador.
“Con objeto de subsanar este defecto, se presentó al Registro un documento firmado en la ciudad de Burdeos ante el notario Alberto Malauzat, el primero de febrero de mil novecientos veinte y ocho en el que los Sres. William Grisch y Georges Ducarpe declaran que co-nocían perfectamente a José Manuel Juan Bautista Ramón de la Santísima Trinidad Berrizbeitía, que vivía en Burdeos, que estaba casado con la Sra. Juana Dussaut, y que Alejandro René Berrizbeitía era el hijo único habido en dicho matrimonio, habiendo el Registra-dor denegado la subsanación de dicho defecto cuya denegatoria es objeto el presente recur’so.”
La nota del registrador es correcta. No puede susti-tuirse la declaración de un tribunal competente y con ju-risdicción sobre los bienes de que se trata, con la declaración de dos o más personas ante un notario de jurisdicción ex-traña. Aunque se diera valor a esas declaraciones, ellas no tendrían más eficacia que la que la ley da a los affidavits en .nuestra propia jurisdicción. Y este tribunal tiene resuelto, en el caso Brac v. Registrador de San Juan, 23 D.P.R. 749, *613que una declaración jurada no es' suficiente para subsanar ciertas faltas en el registro. En la decisión en este caso se-citan las en Hernández v. Registrador, 14 D.P.R. 795, y Barreras v. Registrador, 15 D.P.R. 558; se dice: :
“La declaración jurada (affidavit) que presentó el recurrente para demostrar al registrador que la vendedora era viuda cuando adqui-rió la finca que le vendió, y subsanar el defecto que impedía la ins-cripción no es el documento apropiado para tal fin porque como dijú mos en el caso de Delgado v. El Registrador de Caguas, 22 D. P. R. 128, y en el de Sucesores de Andréu. & Co., S. en C., v. El Registrador, que cita, la declaración jurada (affidavit) es permitida gene-ralmente para fines de la corte aunque puede usarse para otros objetos cuando la ley expresamente lo permite, sin que baya precepto al-guno que autorice su uso para acreditar el carácter privativo de una propiedad
La doctrina lia sido sostenida en decisiones posteriores.

Se confirma la nota recurrida.

El Juez Asociado Señor Wolf está conforme con el re-' sultado.